Citation Nr: 1527592	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-25 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right eye cataract, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 2008, the RO, in pertinent part, denied service connection for right eye cataract.  The RO denied service connection for hearing loss and tinnitus in an April 2010 rating decision.

The Veteran was scheduled for a Board hearing on February 20, 2015 regarding his service connection claim for right eye cataract, but he did not appear for the hearing, submit a request to have the hearing rescheduled, or indicate any good cause for why he did not appear at the hearing.  The Veteran's representative submitted a statement on March 4, 2015 noting that the Veteran had not been able to attend the hearing, had not been offered another hearing, and that testimony from the hearing would have been helpful to his claim.  While the Veteran's representative's statement was within 15 days of the scheduled hearing, the representative did not offer a reason for why the Veteran had been unable to attend the hearing, or why a timely request for postponement could not have been submitted.  The representative's statement also fell short of actually requesting a new hearing.  Therefore, the Board considers the Veteran's request for a Board hearing withdrawn and will proceed with the appeal.  See 38 C.F.R. § 20.702(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right eye cataract, which he relates to his service-connected diabetes mellitus.  The record shows he had a high glucose reading in September 1994 and that he had a right eye cataract removed in approximately 1989 (or 1987 or both).  The Veteran was afforded a VA examination in February 2008 to address whether his diabetes mellitus had caused his right eye cataract.  The examiner determined that given that the Veteran's cataract in the right eye was taken out 17 years ago, before he was diagnosed with diabetes (13 years ago), it was his opinion that the cataract in the right eye was less likely than not caused by or a result of his diabetes.

The Veteran submitted a statement with his notice of disagreement in May 2008 that although he had been diagnosed with diabetes in 1994, his glucose reading was extremely high according to the laboratory results and that his diabetes mellitus had been undiagnosed prior to 1994.  He submitted another statement with his VA Form 9 in May 2010 that the doctor who had diagnosed him with diabetes in 1994 told him that he could tell that the Veteran had had diabetes for a long time.

Based on this clarification from the Veteran, a supplemental opinion is warranted to address the Veteran's claim.  The opinion also should address whether the Veteran's right eye cataract was aggravated by his service-connected diabetes or caused or aggravated by his service-connected left eye diabetic retinopathy.  The Veteran also should be given the opportunity to submit any additional evidence concerning his private treatment for diabetes in 1994 including any statements from the treating physician at that time.

With respect to the service connection claim for bilateral hearing loss and tinnitus, after the RO denied these claims in an April 2, 2010 rating decision, the Veteran submitted a timely notice of disagreement with this decision on April 20, 2010.  There is no record that the RO sent the Veteran a statement of the case with respect to these issues.  Therefore, this must be remedied on remand.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit or sign the proper release forms for any additional treatment records or evidence he has pertaining to his service connection claim for right eye cataract, including any statements he might be able to obtain from Dr. Mull from Woodward Governor Company that his diabetes, though diagnosed in 1994, had actually been in existence prior to this, based on his high glucose reading in 1994.

2.  Following the completion of the above development, return the claims file to the examiner who provided the February 2008 eye examination, if available.  If the previous examiner is not available, then reschedule the Veteran for another VA eye examination to determine the nature and etiology of the Veteran's right eye cataract.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner also should provide an opinion as to the following: 

a)  Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right eye cataract was caused or aggravated (permanently worsened) by the Veteran's service-connected diabetes mellitus?  If the right eye cataract was aggravated by the Veteran's service-connected diabetes mellitus, then please state to the extent possible the baseline level of severity of the right eye cataract before the onset of any aggravation.  

b)  Is at least as likely as not (i.e., a 50 percent or greater probability) that the right eye cataract was caused or aggravated (permanently worsened) by the Veteran's service-connected left eye diabetic retinopathy?  If the right eye cataract was aggravated by the Veteran's service-connected left eye diabetic retinopathy, then please state to the extent possible the baseline level of severity of the right eye cataract before the onset of any aggravation.

In answering these questions, please consider the Veteran's assertions that he was told at the time of his diabetes mellitus diagnosis in September 1994 that he had had diabetes undiagnosed prior to this date based on the high glucose readings.  Note: the glucose reading listed in September 1994 was 153 mg/dL.

Also, the examiner is advised that the Veteran is competent to report a contemporaneous medical diagnosis, and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

3.  Review the medical opinion obtained as a result of the Veteran's VA examination to ensure that all remand directives have been accomplished.  If all questions posed by this remand are not answered or are not answered sufficiently, then return the case to the examiner for completion of the inquiry.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO should issue a statement of the case to the Veteran and his representative addressing its denial of service connection for bilateral hearing loss and tinnitus.  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2014).  Thereafter, if an appeal has been perfected, these issues should be returned to the Board.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's service connection claim for right eye cataract, secondary to diabetes mellitus.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




